DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-3 and 5-20 is/are allowed in this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jennifer L. Ulsh (Reg# 52312) on 17 August 2022.
The application has been amended as follows: 

---Beginning of Amendment(s)---
9. (Currently Amended) One or more non-transitory computer-readable media that store a
machine-learned convolutional neural network that comprises[:] one or more convolution layers,
wherein at least one of the one or more convolution layers is configured to perform convolutions over input data with a parametric continuous kernel, 
wherein the parametric continuous kernel is continuous relative to a support domain associated with the input data, and 
wherein an output of the machine-learned convolutional neural network controls the motion of the autonomous vehicle.
---End of Amendment(s)---

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-3 and 5-20 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20180173971 Al (“Jia”) discloses methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating object detection predictions from a neural network. In some implementations, an input characterizing a first region of an environment is obtained. The input includes a projected laser image generated from a three-dimensional laser sensor reading of the first region, a camera image patch generated from a camera image of the first region, and a feature vector of features characterizing the first region. The input is processed using a high precision object detection neural network to generate a respective object score for each object category in a first set of one or more object categories. Each object score represents a respective likelihood that an object belonging to the object category is located in the first region of the environment.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-3 and 5-20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“the parametric continuous kernel is continuous relative to a support domain associated
with the sensor data”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax